 WHITE OAK COAL CO.567White Oak Coal Co., Inc.andUnited Mine WorkersofAmerica,DistrictNo. 28.1Cases 5-CA-16843, 5-CA-17008, and 5-CA-17275June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn March 17, 1986, Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel and the Charging Party each filedexceptions and supporting briefs. The Respondentfiled a brief in opposition to exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings 2 andconclusions only to the extent consistent with thisDecision and Order.As more fully set forth by the judge, the Re-spondent operates a coal mine at a remote locationinDickenson County, Virginia. The Respondent isowned by Jerry Deel and his wife Arlene Deel.Arlene Deel runs and manages the Respondent'soperation. The Respondent's employees are repre-sented by the United Mine Workers of America,District No. 28 (the Union or the Charging Party).The Respondent and the Union have been partiesiThe caption has been amended to reflect the correct name of theCharging Party.2 The General Counsel and the Charging Party have excepted to someof the judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544(1950), enfd.188 F 2d 362(3d Cir.1951).We have carefully examined the record andfind no basis for reversing the findingsHowever,in so doing,we do not rely on, and emphatically disavow,the judge's finding that the General Counsel's and the Charging Party'sposition on the condonation issue constituted,in effect, a concession thatthe General Counsel'switnesseswere not credible. As more fully dis-cussed infra,counsel for the General Counsel and counsel for the Charg-ing Party contended that if thejudge credited the Respondent'switnesses(i.e.,Arlene Deel and Patsy Fuller)rather than the General Counsel'switnesses,then a finding that the Respondent condoned any striker mis-conduct was mandated.In so arguing,counsel for the General Counseland counsel for the Charging Party took positions akin to a party whoengages in alternative pleading.See FRCP Rule 8(e)(2). Indeed, in thecircumstances of this case,counsel for the General Counsel and counselfor the Charging Party would arguably have been remiss not to havemade the arguments that they made.Regardless of our ultimate resolu-tion of the merits of the condonation issue, it is clear that counsel for theGeneral Counsel and counsel for the Charging Party acted in a responsi-ble and legally sound manner in advancing their arguments.In these cir-cumstances,itwas serious error for the judge cavalierly to characterizetheir position on the condonation issue as"fantasy"and to conclude thattheir position served as a basis for discrediting the General Counsel's wit-nesses.Nonetheless,based on our review of the record as a whole, weshall not reverse the judge's credibility findingsto a seriesof collective-bargaining agreements.3The most recent collective-bargaining agreement-the 1981-1984 NationalBituminousCoalWageAgreement-agreed on by the parties expired onSeptember 30, 1984.During 1984,subsequent tothe contract's expiration, the parties had three ne-gotiating sessions for a new contract.On Decem-ber 10,1984, the employees began a strike at theRespondent's coal mine.Certain events occurringboth before and after the strikegave riseto the al-legations of the complaint.1.The complaintalleged,and the judge found,that the Respondent violated Section 8(a)(5) of theAct in numerous respects.4 Thus, the judge foundthat the Respondent violated Section 8(a)(5) of theAct by failing, in June 1984, to grant a wage in-crease as requiredby theparties' contract then ineffect.Further, as found by the judge, the Re-spondent,after expiration of the contract,unilater-ally and unlawfully discontinued holiday and birth-day pay, vacation pay, and pension benefits. Final-ly, the judge found that the Respondent's refusal toaccept and process two grievances prepared onbehalf of employee Doug Coleman violated Sec-tion 8(a)(5) of the Act.5The General Counsel excepts to the judge's fail-ure to find certain additional violations of Section8(a)(5) of the Act. For reasons set forth below, wefind merit in the General Counsel's exceptions.The complaint alleges, and we find, that the Re-spondent violated Section 8(a)(5) by unilaterallydiscontinuing payment for personal and sick leave.Article IX, section (e), of the parties' contract pro-vides that employees with one or more years ofservice are eligible for personal and sick leave.This section of the contract also provides that em-ployees who have not used up their paid personalor sick leave by the end of the calendar year willreceive pay for the leave not used. In uncontro-verted testimony, the Respondent's bookkeeperPatsy Fuller testified that during 1984 the Re-spondent ceased paying employees for unused sickand personal days. The Respondent's unilateral dis-continuance of these payments violated Section8(a)(5)of the Act.CrestFloors& Plastic, 274NLRB 1230, 1252-1253 (1985); see generallyHenHouse Market No. 3,175 NLRB 596 (1969).We further find, as urged by the General Coun-sel, that the Respondent violated Section 8(a)(5) by8We find,as alleged in the complaint,that art.IA, secs(a) and (b),and appendix B of the parties' most recent collective-bargaining agree-ment define a unit appropriate for collective bargaining.4 The Respondent did not except to any of the judge's findings.5 The Union attempted to file grievances pertaining to the Respond-ent's failure to pay Coleman for birthday benefits and the Respondent'sdischarge of Coleman on December 3, 1984.295 NLRB No. 64 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunilaterally discontinuing the contractual grievanceprocedure.As found by the judge, the Respond-ent'sagent and main bargaining representative,Jack Head, told the union field representative thatthe Respondent was in the process of negotiating anew contract and that there was no grievance pro-cedure in effect.Moreover, according to the min-utes taken at the parties'bargaining session held onNovember 21, Head acknowledged that the Re-spondent did not have a grievance procedure ineffect.Although the contract had expired, the Re-spondent'sobligation to honor the contractualgrievance procedure had not been extinguished.6Thus, in regard to the grievance procedure, theRespondent's unlawful conduct was not merely itsrefusal to entertain the Coleman grievances butalso its repudiation of the grievance procedure. Bythatconduct, the Respondent violated Section8(a)(5) of the Act.The judge declined to order the Respondent torecognize and bargain with the Union. In so doing,the judge implicitly rejected the complaint allega-tions that the Respondent violated Section 8(a)(5)by, inter alia,declaring an impasse in negotiationswhen none existed and thereafter failing and refus-ing to meet with the Union. We disagree with thejudge's findings.As noted, the contract expired on September 20.The parties held a total of three bargaining sessionsin 1984.At thethird bargaining session,on Decem-ber 13,theRespondent declared impasse, and itthereafter-untilMarch 1985-refused to meet andbargainwiththeUnion.Itcited impasse as itsreason for refusing to meet with the Union.A finding of impasse presupposes that the partiesprior to the impasse have acted in good faith. Gen-erally, a lawful impasse cannot be reached in thepresence of unremedied unfair labor practices. TheBoard has long held that an employer may not"parlay an impasse"resultingfrom its ownmiscon-duct.Wayne's Dairy,223 NLRB 260, 265 (1976).Here, as the General Counsel urges,theRe-spondent engaged in unlawful conduct before De-cember 13. The Respondent's unilateral changes inthe employees'terms and conditions of employ-ment constituted significant violationsof the Act.In the context of that misconduct,no lawful im-passe could be reached. Accordingly, as alleged inthe complaint,the Respondent unlawfully declaredimpasse when none existed and thereafter unlawful-ly refused to meet and bargain with the Union.79 BethlehemSteelCo.,136 NLRB 1500 (1962), enfd.in relevant partsub nom.Shipbuildersv.NLRB,320 F.2d 615(3d Cir 1963),see also In-diana & Michigan ElectricCa, 284 NLRB 53 (1987).r In light of our finding on the impasse issue, we need not pass on theGeneral Counsel'scontention that the Respondent separately violatedSec. 8(a)(5) of the Act during the parties' negotiations by presenting aBased on this finding, we shall order,as a part ofthe remedy, that the Respondent, on request, bar-gain with the Union.2.The complaint alleged, inter alia, that the Re-spondent made four unlawful threats in violation ofSection 8(a)(1) of the Act. The complaint allegesthree unlawful threats by Arlene Deel and one byJack Head. The judge inexplicably failed to discussfully these complaint allegations and the evidencerelevant to them.We find,as alleged inthe complaint, that the Re-spondent, by Arlene Deel, unlawfully threatened todischarge employee Doug Coleman for stating hewould file a grievance over the Respondent's fail-ure topay him birthday pay. According to Cole-man's essentially uncontradicted testimony,8Cole-man called Arlene Deel in October 1984 and raisedthe matter of his failure to receive birthday pay. Inthe past, according to Coleman, he had taken hisbirthday off but was paid for the day. Coleman tes-tified thatDeel responded that she need not payhim because the contract had expired. When Cole-man protested that he would file a grievance overthe matter, Deel replied that "he couldn't threatenher, she'd get rid of him."9 By that statement, Deelthreatened to discharge Coleman for engaging inprotected concerted activity-i.e.,announcing anintent to file a grievance.10 See,e.g.,Crown Zeller-bach Corp.,284 NLRB 111 (1987). Thereby, theRespondent violated Section 8(a)(1) of the Act.3.The complaint alleges that the Respondent dis-charged employee Doug Coleman in violation ofSection 8(a)(3) and(1) of the Act. The judge rec-ommended dismissal of this allegation,finding thattheGeneral Counsel had not proved a violation.The General Counsel and the Charging Partyexcept. For reasons set forth below, we find meritin their exceptions.As more fully set forth by the judge, on Novem-ber 29, after learning of a coworker's death, severalemployees agreed that they would take the nexttake-it-or-leave-itproposal and by refusing to accept or consider counter-proposalsFindings regarding these allegations would not affect theremedy.8 Although the judge generally credited the testimony of Arlene Deel,Deel did not specifically deny making the statements on this matter at-tributed to her by Coleman.0 Coleman's testimony in this regard is buttressed by the fact that theRespondent,as discussed elsewhere in this decision,did not honor thecontract after expirationThe Respondent consistently resisted attemptsby the Union and its members to have it comply with the terms and con-ditions of employment set forth in the contract.10 The other complaint allegations of 8(a)(1) violations,as well as the8(a)(1) findings sought by the General Counsel on the basis that matterswere fully litigated at the hearing,essentially involve, like the allegationsustained above,alleged threats to discharge for engaging in protectedactivityAccordingly,any findings made on these other allegationswould be cumulative and thus we find it unnecessary to pass on theseallegations. WHITE OAK COAL CO.569day off in memory of the employee. However,when Arlene Deel found out about the employees'plan, she called the employees at home on Thurs-day evening and told them to report to work onFriday. Deel told Coleman that any employee whodid not work on Friday would be replaced. None-theless,Coleman told Deel that he would not becoming to work." Employee Bernard Viars toldDeel that he would not be coming to work onFriday because he was going to the dentist. Otheremployees did report to work on Friday but Viarsand Coleman did not return to work until Monday.After a discussion on Monday with both men, DeelsentViars back to work but discharged Coleman.The General Counsel and the Charging Partyargue that Coleman was discharged because of hisprotected activities. The Respondent contends thatitdischarged Coleman for"missing work."InWright Line,12the Board set forth its test ofcausation for cases alleging violationsof the Actturning on employer motive. First, the GeneralCounsel must make a prima facie showing suffi-cient to support the inference that protected con-duct was a motivating factor in the employer's de-cision.Once this is established, the burden shifts tothe employer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct.We find that the General Counsel established aprima facie case of a violation in regardto Cole-man's discharge. The General Counsel establishedthat Coleman testified contrary to the Respondent'sinterests at an arbitration hearing in late August1984.18 It was also established that Coleman pur-sued efforts to obtain his birthday pay, pursuant tothe parties' contract, for his October 8 birthday.These efforts included his announced intention tofile a grievance over the matter. Coleman's testify-ing at the arbitration hearing and his efforts toobtain contractual benefits were clearly protectedactivities 14 and the Respondent was aware ofthose activities.15Moreover the record establishes' I The judge found that Coleman told Deel that he was going huntingon Friday12 251 NLRB 1083 (1980),enfd.662 F.2d 899 (1st Cit.1981), cert.denied455 U.S 989(1982), approvedinNLRB Y.TransportationManage-mentCorp,462 U.S. 393 (1983).Is The judge inexplicably failed to resolve a credibility dispute and de-termine whether or not Jerry Deel, the Respondent's president,informedemployee Larry Deel that Coleman,because of his testimony at the arbi-tration hearing,should look for another job. However,the judge's failureto make a finding regarding the alleged threat is not critical to our reso-lution of the complaint allegation regarding Coleman's discharge14 SeeCrown Zellerbach Corp,supra's Though Arlene Deel initially equivocated in regard to Coleman'sclaim for birthday pay, she ultimately conceded,as found by the judge,that she discussed the matter with Union Committeeman ClementO'Qmnn.Similarly, after some equivocation, Arlene Deel admitted thatshe considered Coleman to be someone who was always starting troublewith the other employees.Also, she testified that the union committee-thattheRespondentbore substantialanimustoward the Union. In particular, the Respondententertained hostility towards the efforts by theUnion and its members to enforce the provisions ofthe collective-bargaining agreement-as Colemanwas doing by seeking birthday pay. Indeed, wehave found that the Respondent unlawfully threat-ened Coleman with discharge for announcing anintentionto filea grievance.The discharge oc-curred shortly after Coleman's participation in pro-tected conduct. Certainly, an inference is warrant-ed that Coleman's protected activities were a moti-vating factor in the Respondent's decision to dis-charge Coleman.Before the judge, the Respondent urged that itdischarged Coleman for missing work on 2 consec-utive days. The judge, in effect for a reason otherthan that urged by the Respondent, found that theRespondent's discharge of Coleman was lawful.Contrary to the judge, we cannot find that the Re-spondent established that it would have dischargedColeman in the absence of his protected activity.In her affidavit and at trial, Arlene Deel, theperson who discharged Coleman, testified, in sup-port of the Respondent's contention that Colemanwas discharged for "missing work," that Colemanwas discharged for being absent 2 days-Fridayand Saturday. However, as the judge found, theemployees did not work on Saturday. ThoughDeel may have contemplated operating on Satur-day, she changed hermind,and the mine wasclosed on Saturday. Thus, as the judge correctlyfound, the Respondent was "clearly wrong" to saythat Coleman was absent on Saturday.Nonetheless, the judge concluded that the Re-spondent had discharged Coleman essentially be-cause Coleman"expressed his complete affront tothe owner's proper instruction."In so concluding,the judge, in effect, found that the reason for Cole-man's discharge was a reason other than that prof-fered by the Respondent for the discharge.Contrary to the judge, we cannot "understand"Deel's offering reasons for the discharge that weredemonstrably false.In a case turning on employermotivation,it is not for the judge to offer reasonsnotadvanced by the employer to justify the em-ployer's actions.16 Here, the Respondent, to rebuttheGeneralCounsel's prima facie case, stated,through Deel, that it discharged Coleman for beingman told her that the men were "going to start trouble over the holidaysand birthday pay." From Deel's affidavit, her testimony,and the recordas a whole,we infer that Deel viewed Coleman as a troublemaker, atleast in part,because of his efforts to obtain birthday pay and to enforcethe contract.16 SeeNLRB v. Great Dane Trailers,388 U S.26, 34-35 (1967). 570DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDabsent fromwork for 2consecutivedays.17TheRespondent did not state that it discharged Cole-man for showing an affront or indifference to man-agement's rights.Given that Coleman was notabsent fromworkon Saturday,the Respondent'sproffered reason for the discharge was false andmust be deemed a pretext.Further,the Respond-ent's reliance on a reason for the discharge thatwas "clearly wrong"lends support to a findingthat the discharge was for unlawful reasons.18 Ac-cordingly,we find that the Respondent's dischargeof Coleman violated Section 8(a)(3) and (1) of theAct.4.The complaint alleges, inter alia,that the Re-spondent refused to reinstate the striking employeesin violation of Section 8(a)(3) and(1) of the Act.The judge found that the strike that commencedon December 10, 1984,was an unfair labor practicestrike from its inception.19He further found thaton April 4, 1985, the Unionmade an unconditionaloffer on behalf of striking employees to return towork.The Respondent did not respond to thisoffer. The judge concluded that the strikers had en-gaged in striker misconduct sufficiently serious tojustify the Respondent'sfailure to reinstate thestrikers.He also rejected the General Counsel's andthe Charging Party's contention that the Respond-ent had condoned any and all striker misconduct.Accordingly,he recommended dismissal of this al-legation of the complaint.The GeneralCounseland the Charging Party except, and we find meritin their exceptions.Based on the following, the General Counsel andthe Charging Party urged that the Respondent con-doned any striker misconduct.According to theRespondent, primarily through the testimony ofArlene Deel,strikers engaged in serious miscon-duct in late December 1984 and through March1985.As noted,in early April the Respondent, onthe Union's unconditional offer to return on behalf17 The General Counsel suggests that the Respondent contended thatColeman missed 2 days of work because the"attendance control" provi-sion of the parties' contract sanctions an employee's discharge only onthat employee's being absent for 2 consecutive days(i.e.,notfor I day'sabsence).Thus, according to the General Counsel,the Respondent wasaware that discharging Coleman for I day's absence would violate thecontract.Although the General Counsel's explanation is plausible, weneed not determine the Respondent's reasons for offering false reasons forthe discharge of Coleman. The point is that the reason advanced for thedischarge was false.The GeneralCounsel also cites substantial recordevidence suggesting that employees often missed I day's work and werenot disciplined.Thus,theGeneral Counsel argues that Coleman's dis-charge demonstrates disparate treatment of Coleman by the Respondent.Again,as the Respondent's proffered reason for the discharge was false,we need not pass on the General Counsel's contention.Finally,in light ofour decision regarding Coleman's discharge,we need not decide wheth-er, as contended by the General Counsel,the Respondent's discharge ofColeman constituted an unlawful unilateral discontinuance of the contrac-tual attendance control provision19NLRBY.Shattuck DennMining Corp.,362 F.2d 466(9th Cir. 1966).19 There are no exceptions to this finding.of all striking employees,failed to reinstate thestrikers.Thereafter, in late April 1985, the Re-spondent had an opening for a roof bolter position.According to Arlene Deel and her sister, Respond-ent's bookkeeper Patsy Fuller,Arlene Deel person-ally contacted seven of the eight strikers one byone and offered them the opening.2 °According toDeel, each striker rejected the offer.Recently, inGeneral Electric Co.,292 NLRB 843(1989), the Board reviewed the doctrine of condo-nation.As set forth inGeneral Electric,condona-tion applies when there is clear and convincing evi-dence that the employer has agreed to forgive themisconduct,to "wipe the slate clean,"and toresume or continue the employment relationship asthough no misconduct had occurred .211In deciding whether an employer has condonedcertainmisconduct,the Board does not look forany "magic words" suggestingthat the employerhas forgiven the employee.Thus, the Board mustexaminewhether all the circumstances establishclearly and convincingly that the employer hasagreed to "wipe the slate clean"in regard to anyemployeemisconduct.Certainly,condonation isnot to be lightly inferred.22We find on the facts here that a finding of con-donation by the Respondent is fully warranted.Arlene Deel was the Respondent'svice president,and she managed the Company.She did the hiringand firing.She was also the Respondent's primarywitness regarding striker misconduct,and she testi-fied that she personally witnessed substantial strikermisconduct.However, in late April 1985 when shehad an opening for a roof bolter,she personallycontacted seven strikers and offered them reem-ployment.Her offers were neither tentative nor20 According to Arlene Deel,the eighth striker-Tony Deel-was notoffered thejob because he did not have the requisite skills Arlene Deeltestified that if Tony Deel possessed the requisite skills he would havebeen offered the open position21 In examining condonation inGeneral Electric,the Board soughtguidance from cases includingKohlerCa,128 NLRB 1062, 1105(1960),enfd. in part and remanded sub nomAutoWorkers Local 833 v. NLRB,300 F 2d 699(D.C Cir.1962), cert denied382 U.S. 836(1965);NLRB v.ColonialPress,509 F.2d 850 (8th Cir 1975),certdenied 423 U.S. 833(1975);NLRBv.Community MotorBusCa, 439 F.2d 965(4th Cir. 1971),Bakery Workers Local805 v. NLRB,312 F.2d 108(2d Cir 1963); andPlasti-Line, Inc. Y.NLRB,278 F.2d 482(6th Cir.1960).22 In denying enforcement of the Board's Order inNLRBY.ColonialPress,supra,the court found that an employer had not condoned certainmisconduct In so finding,the court viewed the employer's statements re-garding reemployment of the strikers as so general in nature as to"amount only to preliminary invitations to renegotiate employment."Thus,the court, applying the test we use here,disagreed with the Boardon the facts of that case.Similarly,inNLRBY.Community Motor Bus Ca,supra, the courtfound that statements by an employer's superintendent to the effect thatthe strikers were wanted back were not sufficient to constitute condona-tion.Again,however, the court applied the test we now apply in thiscase. WHITEOAK COAL CO.571preliminary23-she flat out asked the strikers tocome back to work.24 Thus, the person who man-aged the Company and personally witnessed mis-conduct offered the strikers immediate reemploy-ment. This fact establishes clearly and convincinglythat the Respondent intended to overlook the strik-ers'misconduct,wipe the slate clean,and permitthe continuation or the resumption of the employ-ment relationship.The courts, inColonial PressandCommunityMotor Bus,deemed it significant in a condonationcase whether or not the employment relationshiphad been severed prior to the condonation. Ac-cording to the court inColonial Press:[I]f the employment relationship was, in fact,terminated before the alleged condonation,something additionalmust be done by theformer employee,in response to the compa-ny's reemploymentoffer,in order to reestab-lish the employer-employee relationship. If,however, the employer-employee relationshiphas not been terminated and the employeeseeks to return to work, as is the conventionalfact pattern in labor condonation cases, thenthe employer's offer for the worker to returnto work may be determinative.Here,at the time of the Respondent's condona-tion of the misconduct,the employment relation-ship had not been terminated.The Board has heldessentially that a discharge is effected when noticeof the discharge is effectively communicated to theemployee or the employee's agent.See, e.g.,Wood-lawn Hospital,274 NLRB 796 (1985).Here,the Re-spondent,prior to its condonation,had not in-formed the employees or the Union that the em-ployees were considered discharged.25When theUnion made an unconditional offer to return onbehalf of the strikers, the Respondent failed to re-spond. Thus, the strikers remained employees atthe time of the condonation of the strike miscon-duct. It was not until the Respondent and theUnion met on June 12, 1985, for their fourth andfinal negotiating session that the Respondent con-veyed that it considered the strikers no longer tobe its employees.26 Therefore, as the employer-em-22 For example,in the case of striking employee Dale Vlars, Deeldrove to Viars'home to ask him personally to return to work24 There is no evidence nor allegation of striker misconduct occurringsubsequent to Arlene Deel's offers of reemployment to strikers.25 CfChristopherConstructionCo., 288 NLRB1272 (1988). InChnsto-pher,the Board found that an employer discharged striking employeeswhen it stated to them thatthey had toreturn at a set time or the em-ployer would consider them to have quit.The strikers were also told thatif they later wanted to return to work,they would have to reapply. SeealsoChampCorp.,291 NLRB803, 804-805 (1988).26 At the June 12 meeting, the Union continued to seek the return ofthe strikers and inquired about the Respondent's failure to respond to itsployee relationship had not been terminated at thetime of the condonation '27 the striking employees,under the court holdings inColonial PressandCommunity Motor Bus,were not required to takeany action to restore the employment relation-ship.28Based on the foregoing, we find that the Re-spondent violated Section 8(a)(3) and(1) of the Actby refusing to reinstate the unfair labor practicestrikers on their unconditional offer to return towork.Finally, as urged by the General Counsel, weshall include among the unfair labor practice strik-ersunlawfully denied reinstatementbothTonyDeel and Douglas O'Quinn.In regardto TonyDeel, wefind,based on thetestimony of Arlene Deel, that any misconduct hecommitted was condoned. Though Deel did notoffer Tony Deel reinstatement, she testified thathad he been qualified for the job opening shewould have offered it to him. Thereby, ArleneDeel admitted that she condoned Tony Deel's ac-tions and thus the failure to reinstate him violatedSection 8(a)(3) of the Act.Douglas O'Quinn was hired by the Respondent afew days before the strike began.29 However, henever commenced working for the Respondent.Rather, to "avoid trouble," O'Quinn honored thepicket line though he did not picket. By his actions,O'Quinn made common cause with the strikers,and he is entitled to the rights of an unfair laborpractice striker.Dave Castellino & Sons,277 NLRB453 (1985).See alsoWestern Stress,Inc.,290NLRB 678 (1988). As there is no contention thatO'Quinn, who did not picket,engaged inany strikemisconduct,theRespondent's failure to reinstatehim,on the Union's unconditional offer toreturn,30 violated Section 8(a)(3) and (1) of theAct. 31offers to return.The Respondent at this meeting stated that it consideredthe strikers to be"ex-employees."27 As previously discussed,the Respondent unlawfully discharged em-ployee Coleman on December 3, 1984. However,we also find that Cole-man, on joining the strike,assumed the status of an unfair labor practicestriker.Further,under the circumstances here,Coleman's status shouldbe the same as the other strikers.That is, Coleman was not dischargedduring the strike for strike misconduct and thus we shall deem that, as ofthe Respondent's condonation,Coleman's employment had not been ter-minated.Certainly,Deel, when offering Coleman the roof bolter position,did not treat him differently from any other striker.28 As the striking employees here were not discharged prior to thecondonation,we need not rely on the Board's decision inColonial Press.29 The judge failed to make findings in regard to Douglas O'Quinn90 Contrary to the Respondent,there is no basis for holding thatDouglas O'Quinn was not included in the Union's offer to return becauseitwas not shown that O'Quinn had joined the Union. The Union, as theemployees' collective-bargaining agent, represented all striking employeesand its offer to return encompassed any and all strikers.31 The record reflects that O'Qmnn accepted other employment duringthe strike.Thus, the Respondent may raise,at the compliance stage ofContinued 572DECISIONS OF THENATIONALLABOR RELATIONS BOARDAMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order theRespondent to cease and desist and to take certainaffirmative action to effectuate the policies of theAct.Having found that the Respondent has unlawful-ly refused to bargain with the Union, we shallorder that it recognize the Union and, on request,bargain collectively with the Union as the exclu-sive bargaining representative of the employees inthe appropriate unit.Having found that the Respondent unlawfullychanged the wages and other terms and conditionsof employment of unit employees,including butnot limited to changes in wage rates,holiday pay,birthday pay, vacation pay, pension benefits, per-sonal and sick leave pay, and the grievance proce-dure,we shall order the Respondent,on request, toimplement the wage increase called for in the par-ties'most recent contract,to restore,to the extentrequested by the Union, all other benefits and, onrequest,process any grievances,including those ofemployee Doug Coleman,under the grievance pro-cedure.We shall order the Respondent to make the bar-gaining unit employees whole for any loss in wagesor other benefits they may have suffered,as pre-scribed inOgle Protection Service,183NLRB 682(1970),with interest to be computed in the mannerprescribed inNew Horizons for the Retarded,283NLRB 1173 (1987). Anyadditional amounts owedto the pension fund shall be resolved at the compli-ance stage of this proceeding.Merryweather OpticalCo., 240 NLRB 1213 (1979).Having found that the Respondent unlawfullydischarged Doug Coleman we shall order the Re-spondent to offer Coleman reinstatement to hisformer position or, if that position no longer exists,to a substantially equivalent position.The Respond-ent shall be ordered to make whole Coleman forany losses resulting from his unlawful dischargewithearningsas prescribed inF.W. WoolworthCo., 90 NLRB 289 (1950),plus interest as set forthabove.Having found that the Respondent unlawfullyfailed to reinstate striking employees,who were en-gaged in an unfair labor practice strike, we shallorder the Respondent to offer them full and imme-diate reinstatement to their former positions or, ifthose positions no longer exist,to substantiallyequivalent positions without impairing the employ-this proceeding,a contention that O'Quinn demonstrated an unequivocalresolve not to accept reinstatement.SeeHaroweServoControls,250NLRB 958, 964 (1980)ees' seniority or other rights and privileges, dis-missing,if necessary,any person hired as a replace-ment onor after December 10, 1984.In regard to the unfair labor practice strikers, anissue arises about whether a make-whole remedy isappropriate. The Respondent made offers of rein-statement to certain striking employees(i.e.,exceptTony Deel and Douglas O'Quinn) and those offerswere refused. However, we find that the Respond-ent's offers were invalid. An invalid offer of rein-statement does not toll a striking employee's rightto backpay nor does the employee's rejection ofthat offer waive the employee's right to reinstate-ment.When,as here,the offers contemplate rein-statement to positionswith unlawfully imposedterms and conditions of employment, the offers areinvalid.PRC Recording Co.,280 NLRB 615 fn. 2(1986), enfd. sub nom.Richmond Recording Corp. v.NLRB,836 F.2d 289 (7th Cir. 1987);Brooks, Inc.,228 NLRB 1365, 1368 fn. 18 (1977); see alsoblood-lineMotor Freight,278NLRB 1141, 1143 fn. 5(1986), enfd. in relevant part 843 F.2d 285 (8th Cir.1988).Accordingly, we shall order the Respondentto make all the unfair labor practice strikers wholefor any loss ofearningsuffered by them by reasonof the Respondent's failure to reinstate them on theRespondent's condonation of the strikers'miscon-duct32with earnings computed as prescribed inF.W. WoolworthCo., 90 NLRB 289 (1950), withinterest computed as set forth above.Finally, in light of the serious nature of the Re-spondent's unfair labor practices,we shall impose abroad remedial order.Hickmott Foods,242 NLRB1357 (1979).ORDERThe National Labor Relations Board orders thatthe Respondent,White Oak Coal Company, Hays,Virginia, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a) Threatening employees with discharge for an-nouncing their intentionto filea grievance.(b) Refusing to bargain with United Mine Work-ers of America, District No. 28 as the exclusiverepresentative of the employees in the appropriatebargaining unit by declaring impasse when noneexisted and thereafter refusing to meet and bargainwith the Union.(c)Unilaterally changing the employees' termsand conditions of employment by failing to pay acontractual wage increase and by discontinuing, on32Member Higgins would begin the backpay period on the date of theunconditional offer to return to work by the strikers inasmuch as the Re-spondent never notified any strikers that their employment was terminat-ed or even that it was in jeopardy because of misconduct WHITE OAK COAL CO.573expiration of the parties' contract, holiday pay,birthday pay, vacation pay, pension fund payments,personal and sick leave pay, and the grievance pro-cedure.(d)Discharging employees because they engagein union and/or protected concerted activities.(e) Failing to reinstate unfair labor practice strik-ers on their unconditional offer to return to work.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with theUnion as the exclusive collective-bargaining repre-sentative of the Respondent's employees in the ap-propriate unit, as defined in article IA, sections (a)and (b), and appendix B, of the parties' most recentcollective-bargaining agreement,in regard to ratesof pay, wages, hours of employment, and otherterms and conditions of employment and, if anagreement is reached,embody that agreement in awritten,signed instrument.(b)Restore, to the extent requested by theUnion, the wages, hours, and other terms and con-ditions of employment required by the parties' con-tract that expired September 20, 1984, and notifytheUnion that the Respondent will, on request,process any grievances arising under the grievanceprocedure.(c)Offer Doug Coleman immediate and full rein-statement to his former position or, if that positionno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights and privileges previously enjoyed, discharg-ing if necessary other employees who may havebeen hired in his place.(d)Offer the unfair labor practices strikers setforth belowimmediate and full reinstatement totheir former positions or, if those positions nolonger exist,to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges previously enjoyed, discharging ifnecessary employees who may have been hired toreplace them.The unfair labor practice strikers areLarryDean Deel, Leslie Charles, Danny Deel,Tony Deel, Doug Coleman, Richard Kiser, CarlSykes, Dale Viars, and Douglas O'Quinn.(e)Make whole Doug Coleman for any loss ofearningshe may have suffered by reason of the Re-spondent's unlawful discharge of him in the mannerset forth in the amended remedy section of this de-cision and make whole all unfair labor practicestrikers,named above, for any loss of earnings suf-fered by them byreasonof theRespondent's un-lawful failure to reinstate them in accordance withthe amended remedy section of this decision.(f)Remove from personnel files any reference tothe discharge of Doug Coleman and notify him inwriting that this has been done and that evidenceof this unlawful discharge will not be used as abasis for future personnel actions against him.(g) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel reports, and all otherrecords necessary to analyze the amount of back-pay due under the terms of this Order.(h) Post at its place of business in Hays, Virginia,copies of the attached notice marked "Appen-dix."33Copies ofthe notice,on formsprovided bytheRegionalDirector for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.98 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted ByOrder of The Na-tional Labor Relations Board" shall read"Posted PursuantTo a Judge-ment Of TheUnited StatesCourt Of AppealsEnforcingAn Order ofThe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities. 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOTthreaten employeeswith dis-charge forannouncing an intentionto filea griev-ance.WE WILL NOT refuseto bargainwithUnitedMine Workersof America, District No. 28, as theexclusive representativeof theemployees in the ap-propriatebargaining unit by declaring impassewhen none exists and thereafter refusing to meetand bargainwith the Union.WE WILL NOTunilaterally changeour employ-ees' terms and conditions of employmentby failingto pay a contractual wage increaseand by discon-tinuing,on expirationof the contract, holiday pay,birthday pay,vacation pay, pension fund payments,personal and sick leave pay, and the grievance pro-cedure.WE WILLNOT discharge employees because theyengage in unionand/or protectedconcertedactivi-ties.WE WILL NOT failto reinstateunfair labor prac-tice strikers on their unconditionaloffer to returnto work.WE WILL NOTin any other manner interferewith,restrain,or coerceyou in the exercise of therights guaranteedyou by Section 7 of the Act.WE WILL,on request,bargaincollectivelywiththeUnionas the exclusivecollective-bargainingrepresentative of our employees in the appropriateunit, as defined in article IA, sections (a) and (b),and appendix B, of our most recentcollective-bar-gaining agreement in regard to rates of pay, wages,hours of employment,and otherterms and condi-tionsof employment and, if an agreement isreached,embody thatagreementinawritten,signed instrument.WE WILL,to the extent requestedby the Union,restore the wages,hours, and other terms and con-ditions of employment requiredby the parties' con-tract that expired September20, 1984, and notifythe UnionthatWEWILL,on request,process anygrievances arising under the grievance procedure.WE WILL offer DougColeman immediate andfull reinstatement to his former positionor, if thatposition no longer exists,to a substantially equiva-lent position,without prejudice to his seniority orother rightsand privilegespreviouslyenjoyed, dis-charging if necessaryother employees who mayhave beenhired in his place.WE WILL offerthe unfair labor practice strikersset forth belowimmediate and full reinstatement totheir former positionsor, if thosepositions nolonger exist,to substantially equivalent positionswithout prejudice to their seniorityor other rightsand privilegespreviously enjoyed,discharging ifnecessary employeeswho may havebeen hired toreplace them.The unfair labor practicestrikers areLarryDean Deel, Leslie Charles, Danny Deel,TonyDeel,Doug Coleman,Richard Kiser, CarlSykes, Dale Viars,and Douglas O'Quinn.WE WILL make whole Doug Coleman for anyloss of earnings he may have suffered by reason oftheRespondent'sunlawful discharge of him andmake whole all unfair labor practice strikers,named above,for any loss of earnings suffered bythem by reason of the Respondent's unlawful fail-ure to reinstate them.WE WILLremove from personnel files any refer-ence to the discharge of Doug Coleman and notifyhim in writing that this has been done and that evi-dence of this unlawful discharge will not be used asa basis for future personnel actions against him.WHITE OAK COAL COMPANYCharles L. Posner,Esq., for the General Counsel.TimothyMcAfee,Esq.,of Norton, Virginia,andStevenM.Hodges, Esq.,of Abington,Virginia,for the Respond-ent.James J. Vergara Jr., Esq.,of Hopewell,Virginia,for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci,AdministrativeLaw Judge. A hear-ing in this proceeding was held on 9 and 10October1985, at Bristol,Tennessee,and on18, 19, 20, and 21 No-vember 1985, atLebanon, Virginia,on complaint of theGeneral Counsel againstWhite Oak Coal Company (theRespondent or the Company).The complaintissued on27 September 1985, on various chargesfiled from 27 No-vember1984 to 21 May 1985, byUnited MineWorkersof America, District No. 28 (the ChargingParty or theUnion). The essential issues presented are whether theRespondent discharged an employee in violation of Sec-tion 8(a)(3) ofthe Act, whether the Unionstruck in pro-test against unfairlaborpractices committedby the Re-spondent,and whether the Respondent illegally refusedto take back strikers who made aproper offerof returnto work.Briefs werefiledby all parties after the close ofthe hearing.On the entire record and from my observation of thewitnesses I make thefollowingFINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTWhite Oak Coal Company is a Virginia corporationengaged in the operation of a coal mine;itsoffice andplace of business is in Hays, Virginia.During the 12-month period preceding issuance of the complaint, a rep-resentative period, in the course of its business it soldand shipped materials valued in excess of $50,000 toClinchfield Coal Company,an enterprise within the Stateof Virginia. Clinchfield Coal is engaged in the mining,transportation,and selling of coal; during the 12 months WHITE OAKCOAL CO.preceding issuance of the complaint it sold and shippedfrom its Virginia place of business products and materialsvalued in excess of $50,000 directly to points outside theState of Virginia.I find that the Respondent in this caseis an employer within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that United Mine Workers of America is a labororganizationwithinthe meaningof Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESFrom 1981 to 30 September 1984, the Respondent andthe Union were parties to a multiemployer collective-bargaining agreement(theNationalBituminousCoalWage Agreement).Before its expiration,the Respondentand the Union started to negotiate a renewal of theagreement between them.Therewere several meetingsof the parties between 1 October and 10 December. TheRespondent discontinued a number of money benefitswhich the expired contract called for. On 3 December itdischarged an employee,Douglas Coleman. On 10 De-cember 1984, the Union called a strike.The strike wasstill in progress at the time of the hearing towards theend of 1985. On 4 April 1985 the Union wrote a letter tothe Company offering to return all the strikers to workunconditionally. The Respondent ignored the offer. Thisis how matters stood at the time of the hearing.Did the Respondent commit unfair labor practicesbefore the strike? In its answer it denies any allegationsof statutory violations. That the Company did in fact dis-continue economic benefits clearly called for in the con-tract,while the men were still working, both before andafter its expiration,was virtually admitted by the princi-pal witnessfor theRespondent,as will appearbelow. Asto the discharge of Coleman,just before the strike, theRespondent defends on the ground that it had properreason to dismiss him.Was the strike called for economic reasons because theCompany had not agreed to the Union's contract renew-al proposals,or was it an unfair labor practice strike pro-voked by the Company's earlier violations of the statute?On this question there is evidence both ways.Were the strikers entitled to reinstatement when theoffer to return was made the following April? If theywere unfair labor practice strikers,the Company was ob-ligated to put them back to work regardless of whetherthey had been replaced.Here the defense is that the menhad so misconducted themselves during the strike thatunder Board law the Company was not obligated to takethem back in any event.A. Unfair Labor Practices Before the StrikeThree employees testified that before the contract ex-pired,in about June 1984, theywere denied a raise calledfor at that time by the terms of the agreement,althoughthey asked for it. Patsy Fuller, the Respondent's book-keeper, corroborated this testimony.It is not contradict-ed by any other witness. As a unilateral change in themost direct condition of employment,itwas a perfectunfair labor practice by the Respondent. I find that by575failing to pay those raises, as called by the contract stillin effect, the Respondent violated Section 8(a)(5) of theAct, as alleged in the complaint.Arlene Deel testified she is the vice president of theRespondent and runs the entire business herself-signingchecks, hiring and firing employees,andmaking themajor decisions.She candidly admitted that after expira-tion of the contract, but before the strike started, she diddiscontinue paying for holidays, birthdays,vacations, etc.She also admitted that on 7 November 1984, she askedthe Clinchfield Coal Company to stop making paymentsto the Union's pension fund on behalf of the Respond-ent's employees.The Respondent mines coal for theClinchfieldCompany, operating mines owned by thelatter company.When Clinchfield paid White Oak forsuch work performed, it always deducted from the checkwhat paymentsWhiteOak was contractually obligatedto pay to the Union on behalf ofits employees.The pen-sion payments were in fact discontinued at that time.Deel's explanation for her action was that she didwhat she did because"the contract was pending," shewas not "certain"what contract provisions applied. Thiswas her way of saying that because the parties were ne-gotiating towards a new contract,and it was not certainwhat the futurecontract agreementwould be,she wasfree to ignore the conditions of employment then in ex-istence.Itwas not a good defense to the unilateralchanges being made in the established conditions of em-ployment.When a contract expires, the employees whocontinue to work as before are entitled to all the eco-nomic benefits they have been enjoying until such timeas the parties agree to change them.'The Respondent'sadmitted discontinuance of such things as holiday pay,pension benefits,vacation time, are therefore clear viola-tions of Section 8(a)(5) of the Act, and I so find.Coleman was one of the men who was not paid theholiday benefit. At that time Clement O'Quinn, who diedshortly thereafter, was the union steward on the job. Therecord shows he tried to file a grievance on Coleman'sbehalf as the contract provided,but that management re-fused to accept it. Arlene Deel's prehearing affidavit re-lates the incident. She wrote"O'Quinn...came to talkto me about Coleman's birthday.He had some envelopein his pocket.I told him I didn't even want to see it andrepeated what I'd said earlier about birthdays and the ex-pired contract."LaterColeman was discharged on 3 De-cember.He told Kenneth Holbrook about it; Holbrook isa unionfieldrepresentative and had Coleman file a panelform concerning the discharge which he gave to man-agement.A few days later Holbrook talked to JackHead,an agent of the Respondent and its main spokes-man at the bargaining sessions,and "asked him to set upa meeting with the Company so we could sit down andtalk about this." Head answered he would have to checkwith the Company and, a day or so later, Holbrookagainasked Head what did he intend to do about theColeman problem.Head's response,according to Hol-brook's testimony, was "he told me that they were in the'Meharry Medical College,236 NLRB 1396 (1978),NLRBv.Katz,369U S. 736 (1962) 576DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDprocess of negotiations,therewas no grievance proce-dure."Other thanadmitting the Respondent had re-ceived Coleman's "panel form,"Head did not contradictany of Holbrook's testimony.Ifindthat by refusing to accept and process the twoColeman grievances the Respondent violated Section8(a)(5) ofthe Act.B. The Discharge of DouglasColemanThe discharge of thisman presents an interesting ques-tion.He was absentfrom work on Friday, 30 November.ArleneDeel saidshe fired him forbeing absent 2 days,30 Novemberand 1 December,but for themoment letus ignore 1 December.For a short time Coleman hadbeen a union committeeman,but not noticeably active.He admitted that because of the absence of forms in hishandshe reallydid nothing openly in that capacity. Infact,Deel testified she did not even know about his com-mitteeman status.Ihave no reason not to believe her.Therewas at the time also a second committeemanamong theonly 10 or12 employees altogether.The mainthrust of the argument that he wasnot firedfor beingabsent that one day is that theCompanyhad at times ex-cused a single day's absencefrom work by other employ-ees.And it is true others had just not shownup for workat times for a single day and not been disciplined for it.The contractthen ineffect even providedthat a 1-day"unexcused" absencewould notbe reason for discharge.But there is a significant difference between Coleman'sfailure to appearfor workas scheduledon 30 Novemberand the absence of all the other men mentioned in therecord.On Wednesdayor Thursday of thatweek, one ofthe employeeson the jobdied as a result of an accident.On Thursdayevening, when the men were gathered offthe Respondent's premises and talked about that,they alldecided to take the nextday offinmemoryof the de-ceased.When Deel learnedof thatplanned mass absencethat same evening, she telephoned every one of the menat home and told themwork was veryimportant thenext day and insisted they cometowork. Dale Viars,one of the men, told her he hadto go to thedentist andshe let him do that.He did, and when he returned towork hebrought the dentist'scertificatewith him to jus-tifyhis absence.All the others obeyedthe employer'stelephone order to cometo workthat day, all,that is,except Coleman.His own testimony of his conversationwith Deel on the telephone tells the whole story and isenough to dispose of his case. Deel called himThursdaynight:"Q.Whatdid she say when she called? A. Shesaid therewould be workon Friday and if anyonewasn't there, she'd replace them.Anyone that wasn'tthere would be replaced.Q.What did you tell her? A. Itold herIwouldn'tbe there."Again,from Coleman'stestimony:"Q.Hadshe not toldyou Thursday nightwhen she calledyou that youwere goingto be fired ifyou were not thereFriday? A. Yes."Deel added to thisby testifyingthat during the conversation Coleman toldher hewas not goingto workbecause he was going togo hunting.In fact he did that,bothFriday and Satur-day. Icertainly believed Deel's version of the conversa-tion.Is an "unexcused"and unannounced absence the sameas a deliberate,face-to-face flouting of the Employer'sdirect order to report to work on a regularly scheduledday? I think not.2 Nor does the fact that the contractterms, still in effect, although the contract had expired,provided that a man could be fired for a 2-day absence,dictate otherwise.The contractalso provides for "unex-cused"absences,and certainly can be read as meaningthat for one such absence a man cannot be discharged.But I do not read that provision as permitting an em-ployee to ignore a direct instruction, given in advance ofthe absence,to work when necessary.I read it as excus-ing unexpected,unannounced,and surprise absences ofless than 2 days.It is the employer,correctly called thesupervisor in the statute,who has the power to decidewhen work shall be performed.So long as he acts withinthe ambit of the agreed-upon conditions of employ-ment-this is what a collective-bargaining agreement isall about-he cannot be disregarded,or overridden, by asingle employee. And that all the employees well under-stood this basic principle is further shown by the factthat all the others-when Deel telephoned them thatnight-quickly gave up their decision to just take a dayoff and came to work as ordered. If Coleman believed hehad a right to ignore a proper order to work so he couldgo hunting,he was just plain wrong.And the fact hehad been a very minor union committeeman,even admit-ting he did nothing noticeable in that capacity, does nothelp his position now. Union activity, even were itknown to the employer,isnot license to ignore a workorder in the place of employment.The clearest reality shown on this direct testimony-both that of Coleman and Mrs.Deel-is that she had ab-solutely decided,while talking to him that Thursdaynight, that if he did not show up the next morning hewould never work for this Company again.Not only be-cause she told him so in so many words, but because thatis the only rational way of reading what the two said toone another. And when he showed up Monday morningthat is exactly what she told him. In Coleman'swords:"She told me she was laying me off and replacing me formy actions on Friday."In her prehearing affidavit, dated 2 months after thedischarge,and at the hearing, Deel said she fired theman for being absent 2 days,not only one-Friday andSaturday.She explained that because of the confusion onFriday,with two men absent and the principal cuttingmachine operator having died,work did not go well, andthat she therefore decided to have the men work Satur-day also. She had done this before.When work is sched-uled for a Saturday a notice is posted a day or two earli-er, listing the names of the men required to come in. Shetestified such a notice was posted that Saturday, and shebrought it to the hearing to prove the fact.There is con-flicting testimony about its posting, four employeessaying they did not see a notice that day and Jerry Deelcorroborating his wife.Withthe notice itself,dated 28November,in evidence from the Company's records, and2N.Y. Chinatown Senior Citizens Coalition,239 NLRB 614, 617 fn. 1(1978). WHITEOAK COAL CO.with the relevant fact that in my considered judgmentthe employees who testified were generally much lesscredible on this record than the defense witnesses, I dobelieve the notice was posted.While I do believe that during Friday Deel did haveSaturday work in mind for all the employees,it is still afact that before the work was finished on Friday she hadchanged her mind and decided not to have anyone in onSaturday at all. She admitted candidly that the men weretold Friday that all Saturday work was off. Since Cole-man was not there-having gone hunting instead-hecould not have known of the temporarily scheduled Sat-urday work. To say, therefore, that he was absent fromwork Saturday is clearly wrong.And yet, I can under-stand the Deels coming up with that additional reasonfor the discharge 2 months later.By that time the chargesayingColeman had been discharged improperly hadbeen filed and she was sitting in her lawyer's office whengiving the affidavit. She knew she had not dischargedothers because of a single day's "unexcused"absence,and she knew, with her lawyer examining the papers-including the contract in effect at the time of the dis-charge-that the written agreement permitted dischargefor 2 days' absence. After all, that happened between thebeginning of December 1984 and the time she gave heraffidavit on 25 February 1985, about 3 months later-vi-olence on the picket line, local court litigation for an in-junction to stop it, and picketing still going on-it was tobe expected she would add additional reasons why shehad to get rid of that man permanently.I am convincedthe idea of defending on the ground of a 2-day instead ofa 1-day absence was an afterthought.Whatever else thisrecord may show,it is a fact Coleman was a skilled cut-tingmachine operator;O'Quinn,the man who had died,was the more experienced operator of that machine;Coleman was therefore very much missed that criticalFriday. Had Coleman been at work and been told aboutthe planned Saturday work,itmay well be Deel wouldhave gone ahead with it, as she had scheduled.The issue of this discharge must be decided on thebasis of what happened when it happened, not uponideas that were first articulated months later. As to thatthere is no question.He expressed his complete affront tothe owner's proper instruction, he was told he would befired if he persisted,and in fact when discharged it wasfor that same stated reason.If Deel was doubtful wheth-er she had exercised a proper management right thatday, I can understand her concern,given the temper ofthe times. And whether or not she told him she thoughthim a troublemaker in the past, makes no difference.Nothing can"excuse" the sort of indifference to manage-ment rights Coleman took upon himself that day. Quot-ing from the Board'sdecision inMateHolt Co.,161NLRB 1606, 1612 (1966):The mere fact that an employer may decide to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,577and the employer discharges him for that reason,the circumstances that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.I find the General Counsel has not proved a violationof Section 8(a)(3) in the discharge of this man.C.Was it an Unfair Labor Practice Strike?The first charge in this case,filed in November 1984,accuses the Respondent of violating Section 8(a)(5) ofthe Act in a number of unilateral actions, all of whichaltered the conditions of employment in total disregardof the existing, established benefits being enjoyed by theemployees.A number of those alleged violations arelisted in the complaint, and have already been found tohave been proved as correct, supported by the evidence.That charge also accused the Company of having com-mitted other similar violations of the Act, which havenot been included in this complaint.The defense contention that the Union called the strikefor economic reasons and not becauseof theunfair laborpractices committed by the Company rests upon severalfacts appearing in the record.The firstis that at the startof the strike the pickets carried signs saying "No Con-tract No Work." And it is a fact such placards were car-ried on the picket line in the beginning.The second isthat the decision to call the strike was made in the officeof the Union'sInternational president,pursuant to anewly established system within the Union which pro-vides for what are called"selective strikes."The argu-ment here is that the word"selective"logicallymeansselecting one out of many like situations.In this instance,the contention is that because there were other compa-nies also bargaining for a new contract,the Internationalchose this one company-also bargaining for renewal-rather than strike all the Companies simultaneously, andcausing undue hardship on too many union members.When the officers of District 28, in charge of this par-ticularcompany's employees,asked the Internationalpresident for permission to strike, they received the fol-lowing authorization:Under authority in Article 19, Section 7 of theInternational Constitution,Ihereby call a selectivestrikeat the following companies and/or minesunder your jurisdiction effective 12/01 a.m. Decem-ber 1, 1984. White Oak Coal Company, District 28,L.U. 7170 isa selective strike target.Officers of the International Union testified that sometime ago the Union set up a new policy.Whereas in thepast strikes used to be called against many employers atthe same time,itwas decided to have selective strikes, tostrike only some companies because being out of workcaused too great a hardship on its striking members. Andto compensate the striking members it was decided thatallunionmembers covered by collective-bargainingagreements would contribute 2 percent of their earningsto a common fund within the Union,the money to bepaid as partial benefits to the members who might be onstrike.This, so that the economic pain of striking would 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfallon all members alike.In fact,the National Bitumi-nousCoalWageAgreement,by whichthisRespondentwas bound until 30 September 1984, itselfprovided forsuch contributions from the employees'pay to be sent bythe Respondent to the InternationalUnion's strike fund.The Union'switnesses also testified,and there was nocontradiction,that the new system was not limited tostrikes that might take place merely to compel any com-pany to sign a new agreement.Nowhere does such a lim-itation on the concept of a "selective" strikeappear inwriting.Withallmembersof the Union,no matter whatcompany employed them,being obligated to support anystrike outof their own pay-even if their own employerwas not in disputewiththe Union,itwas logical to limitthe authorityof anyparticular district,or local,to decideby itselfwhether or not to strike.As tothe signscarried bythe pickets the testimony ofthe many witnesses is again very confused.Clearly, be-causephotoswere placed in evidence,in the beginningthere were placards indicating the purposeof the strikewas to compelthe Companyto come to termswith theUnion's contract demands.A photoreceived in evidence shows four pickets, eachcarrying a sign.One reads:"White Oak On ContractStrike-NoContract-No Work." The otherthree signscomplain generally of the Company,but not one of themeven hints at the idea of any unfair labor practice havingbeen committed.In a total striking complement of lessthan 10 employees there can be no doubt this was all thepicketswere carrying thatday.Withtime-1 week? 2weeks? It is impossible to tell on this very confusing tes-timonyby themany witnesses-additional signs werecarried.Admittedlythe new ones chargedthe Companywas unfairness to Coleman,with having refused to payestablished benefits in employment, etc.Taken altogether the signscarried bythe picketscannot serve to prove a single purpose in the picketing-economicobjective. They cut intwo directions-demandfor a contract and objection to the unfair labor practicesalready committedby theRespondent-at least in theopinionof the Union.Giventhe fact thatboth kindsof picket signs wereused,some clearly indicating an intentto force the Com-pany to come to terms and others indicating just as clear-ly resentment against unfair labor practices committedbefore thestart of the strike,I think on this entire recordit can only be said the strike had a dual objective-to geta new contract and to force the Company to stop itsunfair labor practices.There isunending testimony, byofficersof the International Union,by officers of theLocalDistrictCouncil,and by the employees them-selves,about talking that went on among the unionpeople before the strike as to what the purpose was. It is,of course,all self-serving.Therewas a meeting of theemployeesof theunion hall on the evening of 9 Decem-ber, theday before the strike was called.One witnessafter another who was present kept repeating that it wasdecided to strike because theCompanyhad discontinuedholidaypay, not paidfor otherbenefits, had illegallyfired Coleman,etc. It was to be expected,long after theevents, and now that the issue as to the nature of thestrikehad become important, that all these witnesseswould keeprepeating thatstory.But there is also testi-mony by some of the employees present at that meetingstrongly indicating that the only purpose articulated bythe officerrunning the meeting was to force a contracton theCompanyThere are otherpertinent factswhichalso point to afinding that the objectof the strike was twofold. Thepartiesmet three times before, and only once after thestrike.Thereisno evidencethat afterthe strike startedthe Companyrefused to meet and negotiate as requestedby the Union. This factalone lends support to the ideathat the Union's technique towards achieving some kindof a contract renewal was via the strike route. But anequally important reality,inmy considered judgment, isthat the week before the strikethe Unionhad filed anunfair labor practice charge againstthe Companylistingverbatim the very reasons articulatedby themany wit-nesses as the real reason for the strike.The Union wouldhardlybe indifferent to its own formal charge of wrong-doing againstthe Company.It is enough that one pur-pose ofthe strikewas protest against the Employer's ad-mitted unfair labor practicefor a finding,which I make,thatwhen the strike started it was in fact an unfair laborpractice strike.D. Section 8(a)(1) ViolationsAllegedWhenthemen held their union meeting on theevening of 9 December and decided to strike,ArleneDee] learnedabout it. The nextday she talked to anumber of the employees. There is conflicting testimonyas to just what phrases she used in asking was it truetheywere not goingtowork. Accordingto employeeSykes, Deel told them,"we all knowed that we had theright to strike;she had the right toworkand if we comeout the next day, we couldhave our job back or wewouldall be fired.Q. Do yourecall her saying anythingelse?A.Ibelieve she said`firedand replaced.'Q.Pardon?A. `firedand replaced."'On his cross-examina-tion came the following:"Q. You saidthatwhen Arlenetalkedto you thefirstday ofthe strike on the picketline, she had the righttowork and if youalldidn'twork,you would be replaced?A. Yes, sir."Again, on re-direct: "Q. Besides saying that you guys would be re-placedif youguys did not returntowork, did ArleneDeel say anythingelse? A.I can't remember.She stayedthere for a while but I don'tremember what all wassaid."TonyDeel, another striker, testified that when Deelasked him to "what was going on," and he answered itwas going to be a strike and he would honor the picketline, she told him "anyone who didn't show upfor workthe next day would befired."Stillanother employee,Richard Kiser,testified about being asked by Mrs. Deelthat firstday of thestrikewhether or not he was goingto cometo work.His story conformswiththat of Sykes:"She told us if we wanted to returnto work the follow-ing day that we could still have our job and if we didn't,were tobe firedand replaced."Mrs.Deel denied having voiced any threat to dis-charge anyone of the strikers. Surprised at the suddenstrike decision,she must have spoken of "replacement," WHITEOAK COAL CO.579as both Sykes and Kiser admitted.She had no reason tospeak of both discharge and replacement.Jack Head, theofficial of a coal operator association of which this Re-spondent is a member,was also present at the mine whenArlene Deel was asking the employees about the possiblestrike action.He quoted her as telling them all "we real-ize that you all have the right to strike but you have gotto realize that I have to work and I have the right to getother people to go to work.If you are at the mine in themorning ready to go to work,we will forget about itand you can go to work but if you are not, I will have toreplace you."I do not credit the three employee witnesses on thispoint, and I credit Arlene Deel instead.I therefore makeno finding of illegal threat by her then to these employ-ees.E. RefusaltoReinstateViolence on the Picket LineWe come to the truly substantive issue of the case. On4 April 1985 the Union wrote a letter to the Companyoffering to abandon the strike and return all the strikerstowork.The Respondent refused to take any of themback then.An implied defense, consistent with the basicassertion that it was always an economic strike, is, ofcourse, that the strikers had all been replaced. And it istruethe Company had by thattime resumed operationsand did have employees at work.Whether all the jobswere filled or not is not quite clear on the record. It isalso true that the economic strike defense is not withoutsome persuasion, for there is much evidence that duringthe first week of the strike its object was to force a con-tract on the Company. The question is a very close one,and I could very well be wrong in my contrary finding.Could a strike which has two objectives-to compelagreementwith the Union's economic demands and toprotest the commission of unfair labor practices-andstillbe held to have been caused by the unfair laborpractices under the statute? I thinkso!Cf.NLRB v. Crys-tal Springs Shirt Corp.,637 F.2d 399 (5th Cir. 1981).In any event that question is not really important, inthe light of the Respondent's more realistic defense of itsrefusal to take back any of the strikers.It offered evi-dence, and very convincing evidence, that during thefirstmonth or two of the strike there was such violenceand misconduct on the picket line-by the strikers ac-companied by their union officers-that the Companywas completely justified under Board law in refusal toreinstate any of them regardless of what kind of strike itwas.There is astraight questionof credibility. The Compa-ny's witnesses testified, clearly and consistently,that theysaw the strikers each and every one of them throw rocksat strikebreakers'cars and company cars passing thepicketline,placed countlessverylarge nails on theaccess road to the mine to damage cars of the Companypassing through, and engaged in very large mass picket-ing of the premises.Against all of this the General Coun-sel offered simple and direct denial of all wrongdoing bya number of witnesses,most of them the strikers them-selves.The denials were so straight-without a single ad-mission of the smallest act of roughhouse by any of thedefense witnesses,that a partial finding of misconduct isimpossible.It is a matter of completely crediting onegroup against the other, and that is it.Compared toother record transcripts presenting conflicts in witnesses'testimony,this is a very easy one to decide.I credit theRespondent'switnesses against the Union's denials.The mine property where these 9 or 10 people workedis in an isolated place in the mountains,sometimes called"The end of the world." A private road, about 3 mileslong, leads from the mine to a public state road.Itwas atthe junction of two of these two passageways that thepicketing always took place. Jerry Deel, the president ofthe Company, testified that during the first weeks of thepicketing he saw as many as 50 pickets at a time standingalong the narrow private road.He continued that theythrew large nails and rocks at the cars passingby, thatthe replacement employees refused to come to work intheir own cars because they were suffering too many flattires as a result of the violence and that the Companyagents therefore took to driving them in and out of themine location each day in company-owned vehicles. TheCompany uses large trucks,each with many wheels, totransport the coal out of the mine.Deel said the Compa-ny suffered many, many flat tires because of the greatnumber of nails filling the roadway,and that the bills forconstant fixing and replacing of tires was very great. Inhis testimony this witness identified individually six ofthe striking employees named in the complaint as personshe actually saw throwing rocks and nails at the peopletrying to passby-TonyDeel, Coleman, Danny Deel,Leslie Charles, Carl Sykes,and BernardViars. The nailsthrown by the pickets into the road,sometimes called"jack-rocks," were strong,heavy steel wires so entangledthat no matter how they rested on the ground at leastone sharp pointed arrow aimed upward.The steel waspurposefully so welded together that any tire that passedover it was bound to be punctured.George Fuller, Arlene Deel's brother, not an employ-ee of the Company,said he took to driving his sister towork in his own car because of the danger to her fromthe violence on the picket line.He said he saw as manyas 30 pickets at a time on the roadway, and nails androcks on the road where he had to drive through. Thiswitness added he sometimes stopped to pick up the nailsto clear the road.Fuller's testimony is that he personallysaw Tony Deel, Leslie Charles, and Richard Kiser, an-other striker named in the complaint,throw the largenails into the road. The witness added that the Companycar he drove was actually hit by rocks thrown by thepickets.On cross-examination the General Counsel askedFuller was it not he who had thrown the "jack rocks"nails into the road?The answer was that the witness hadpicked some of them up and put them in his car as hewas driving through.With the Company having had topay so much for tire repair and replacement during thatperiod,as shown by one of the exhibits, how can I notbelieve this man? This throwing of "jack rocks" into theroad was also testified to by one of the strike replace-ments,Ricky Yates, who added they had to change tires 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseveral times each day.Yates, too,recalled seeing asmany as 30 pickets at a time, as late as January.Woodrow Bowman and Eddie Matherly were alsostrike replacements,and gave testimony supportive ofthat of Fuller and Jerry Deel. They bothsaidthey sawthe pickets throw rocks at passing cars,placing thoselarge nails on the road,and causing many flat tires whichtheyhad to keep fixing.Both these witnesses admittedthat when there was a policeman in the vicinity the rockthrowing ceased.But there is other evidence showingquite clearly that patrolmen,or troopers,were therevery rarely.Laren Bradford works for a trucking company whichhauls coal away from this mine for the Respondent. Hetoo testified that his trucks had flat tires a number oftimes because of the nails the pickets placed on the pas-sage road.He said that in a single day they had toremove as many as 60 nails from their truck tires. Brad-ford added that when he once told a trooper about it,the officer replied he was "tired of running in and out."He admitted not telling the police formally what it wasallabout because the place is far in the country andrarely were there policemen in the area.Finally, there is the testimony of Arlene Deel, theover-the-top management, who was driven in and out ofthe mine location every day. She spoke of the pickets re-peatedly placing nails in the roadway,throwing rocksand sticks at passing cars causing damage, the breakingof a windshield,the placement of logs, brushes, andleaves across the road to block passage, etc.She addedthe pickets deliberately stood so close to the passing carsas to make it dangerous for them to proceed.She alsoidentified the pickets so actingas TonyDeel, Coleman,Carl Sykes,Richard Kiser,and Dean Deel.Arlene Deelalso said she told the policeman a number of times aboutthis but that nothing came of it.To support her testimony the witness then offered sev-eral exhibits into evidence. Some are photos of damagedcars belonging to the Company, and they do show somedamage.More important,there are bills paidfor by theRespondent for repair and replacement of tires on its ve-hicles.Mrs.Deel said they are regularly maintainingcompany records, and that they reveal paid-for damagecaused by the nails on the picket line which she de-scribed.One bill from a recapping company, the amountof $1797, is dated 12 January 1985. Another, dated 27December 1984, is from Sears, and seems to befor $403.There were also placed into evidence copies of insuranceclaims sent to the Respondent's insurance company,dated later in 1985, also seemingly related to the samelosses previously billed to the Company.While docu-ments of this kind cannot serve to prove the conductcharged to the pickets by the Company, they tend, how-ever indirectly,to support the straight and clear testimo-ny ofthe witnesses.Apart fromthematter of demeanor or the rationalprobabilities based on human experience,there is anotherelement in this total record which also points in the di-rection of my credibility finding.When the striker wit-nesses contradict one another of necessity someone islying on the witness stand.Danny Deel testified as clear-ly as can be that he saw Coleman help dig the grave forthe dead man on the critical Friday, but Coleman, as awitness himself, defended his position on the ground thathe had a right to go deer hunting which he did that day.One of the two had to be lying. Kennedy, the union offi-cial,was the principal speaker at the 9 December 1984meeting, where the employees were informed that a se-lective strike had been authorized to start immediately.One witness after another testified that Kennedy de-tailed,as reasons for the strike,the Company's failure topay for holidays, to continue giving birthday pay, toaccept grievances pursuant to the contract,etc. But fromthe direct testimony of Sykes came the following:Q. Didyou attend a union meeting on Decemberninth?A. Yes, sir.Q.Whichunion officials talked at that meeting?A. John Kennedy, Jerry Smith-that's about theonly ones I can remember.Q. What did they talk to you about?A. They justtold us that we got a telegram thatwe was drawed out on strike.Q. Did they giveany reasons?A. For firing Doug Colemanand not signing acontract.Q.Do yourecall them saying anything else toyou about the reason for the strike?A. No.Q. How long didthe meeting last?A. I say about an hour or hour and a half.Were all of the other witnesses lying at the hearing?How can I tell? But of one thing I am sure;all of themcannot be believed.Danny Deel's testimony is also inconsistent with thatof his costrikers. From his testimony:Q. I believe you indicated a moment ago that oneof the things Mr. Kennedy stated at the Decemberninth meeting was that they had reached an impasseand White Oak would not bargain?A. Yes, that's one of the reasons.Q. And,Mr. Kennedy also said that as soon asthey can get an agreement,that you all could goback to work?A. Yes.Viars started by detailing what was written on thepicket signs during the first week of the strike.He saidhe saw two signs-received in evidence and shown tothewitnesses he testified-at the start of the strike,during the"firstweek."One of those signs reads:"WhiteOak Unfair To Doug Coleman" and the other reads:"White Oak Unfair-Refuses to Bargain."On 21 Febru-ary 1985, 9 months before the hearing, the witness gavean affidavit which reads as follows:We began the strike on December 10, 1984. Ihave carriedsigns, ashave the others on strike. Wehave a sign on a stump at the fork in the road to themineswhich says Local 7170 on contract strikewith White Oak Coal Company. That sign stays up WHITE OAKCOAL CO.581everyday. The signs we carry say that White OakCoal Companyrefuses to negotiate with the men.These are the only signs we carry.With his oral testimony a year later Viars contradictedhis sworn statement given virtually at the time of theevents.I cannot believe a word of the witness' testimonyat the hearing.There areother inconsistencies in the defense stories,but it is not necessary to repeat them all here. Some ofthe strikers said they never saw more than 10 or 12 pick-ets on the line at one time; others admitted there were asmany as 30 or 40 at a time. A policeman testified for thedefense.He said he never saw anyone throw rocks ontothe roadway. He may have been telling the truth, for,reading from his precise records, he detailed exactly theamount of time he spent at the picketing site:On 28 De-cember 1984 (this was 2 weeks after the strike started!) 1hour and 20 minutes starting at 6:30 a.m., and 1 hour and40 minutes starting at 2 o'clock.He was there again on31December at 6:15 a.m. for 1 hour and 10 minutes, on2 January for 55 minutes at 8:20 a.m., on 3 January for 1hour and 45 minutes at 8:10 a.m., and for 50 minutes at2:40 p.m.; and on 10 January only 20 minutes in theafternoon.The testimony of this policeman does notaffect my conclusionary finding that the defense wit-nesseswere telling the truth.It is to be expected thatwhen a uniformed police officer is on the scene picketswill refrain from violence or misconduct of any kind. Bythe time the policeman appeared there had already takenplace in the local court an injunction proceeding broughtby theRespondent,and a judge had already issued a re-straining order.I find that during December and January the strikersso misconducted themselves as to lose all rights to rein-statement thereafter.Every single one of the men namedin the complaint as having been wrongly denied rein-statement later in April was individually identified ashaving personally participated in rock throwing and nailplacements.Therewas mass picketing,asmany as 50pickets at a time in the narrow private road leading onlyto the mine in question.Itwas a joint activity by thestrikers,their local union officers,and fellow workersfrom other nearby mines.All the strikers were thereforeresponsible.About a month after the Union's offer to return thestrikerstowork, Arlene Del learnedthat a man wasabout to quit andshe therb5forehad need to hire someonein his place.She decided to try to get one of the strikersto come back.Her testimony is as follows: She tele-phoned Charles and asked would he come back becauseshe needed him. He responded by asking had the con-tract been signed,and when she said no he said he didnot need the job because she would be paying him forevery day he missed anyway. Next she talked to Cole-man, who was close to her house,and he gave her thesame answer-that he did not need the work because hewould be paid by her in any event.Next she went to thehome of Viars,about a mile away from her home. Hisresponsewas also had she signed the contract andwhether all the men were coming back.When she saidshe needed only one man, he refused the offer.Deel thenstarted out to go to the home of Kiser, who has no tele-phone. She ran into him on the way, Kiser said no, hedid not want to work for her. She then telephonedDanny Deel at his father's house, who responded to herrequest to come to work by saying that while he neededthe work the Union would not let him go back. DeanDeel, whom she also called next, gave the same answer.The last man she spoke to was Carl Sykes; he refusedthe offer also.Mrs.Deel's sister, Fuller, the companybookkeeper, corroborated her sister's testimony. She saidhe accompanied her sister when visiting the strikers, andheard her talk with the others on the telephone.Recalled in surrebuttal after Mrs. Deel had given herforegoing testimony, each one of the strikers said he hadnot been offered a job in April and denied receiving anycommunication from the "boss-lady." For reasons al-ready stated I do not credit them against Mrs. Deel andher sister.The question is academic anyway, becausethey had already lost all right to reinstatement in conse-quence of the picket line misconduct.This last conflict in testimony-were these seven strik-ers offered a job in April?-became the basis for a con-tention both in the General Counsel's and the Union'sbrief which I can only describe as fantasy. They arguethat because Arlene Deel offered reinstatement to allseven strikers after their misconduct on the picket line itfollows that in her heart she had condoned their misbe-havior, and that therefore they are now entitled to rein-statement under Board law without regard to their earli-ermisbehavior. Are the lawyers now saying that theseseven employees lied on the witness stand when theydenied the rock throwing, the nails in the roadway, themasspicketing, that there really was misconduct for Mrs.Deel to condone later? More likely, and of necessity,they are saying all seven of the men lied when denyingthe April offer of reinstatement. Whichever way I lookat it, the assertion that Mrs. Deel condoned the misbe-havior is as a minimum admission that the employees'witnesses were not to be believed. While there can be nocoherent response to irrational arguments, this final posi-tion both of the General Counsel and the Union doesserve to discredit even more their entire claims with re-spect to what happened on the picket line.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of theRespondentset forthin sectionIII,above, occurringin connectionwithitsoperationsdescribedin section I, have a close,intimate and substan-tial relationto trade, traffic,and commerce among theseveral Statesand tend to lead to labordisputesburden-ing andobstructingcommerceand the free flow of com-merce.THE REMEDYBefore the strike violence and misbehavior which dis-posed of a major issue of this case, there did occur sever-alminor unfair labor practices which the Respondentmust be ordered to correct. While the employees werestill atwork before the strike the Company denied themcertainraisesasprovided for in the union contract 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbefore its expiration,and also denied them, after the ex-piration of the contract,other direct money benefits inthe established conditions of employment-holiday pay,vacationpay, birthdaypay, and contributionsto theirpension fund.The Companymust now be ordered tomake every man then atwork wholefor any suchmoney benefits denied them upto the day of thestrike-10 December1984.Whilethe record does not show ex-actlywhatholidays fellbetween 30 September and 10December,what precisebirthdaybenefitswere denied,what vacations earned,those matters can be ascertainedin the compliance stage of this proceeding by examiningthe Respondent's records in the light of the precise lan-guage of the expired contract.As to the employees' pen-sion payment rights-whiletheywere still at work-it isclear they were discontinuedon 7 November,but thereis also indication that some months later the Respondentorderedthe Clinchfield Coal Companytomake thosepayments.Whateverthe case,the usual investigation willdecide those matterswith finality.This recorddoes not support the General Counsel'scontention that the Respondent must be ordered to rec-ognize the Union now as representative of its oldstrikersand bargain affirmativelywithit.The complaint allegesthat the refusal to bargain,literally,firsttook place on 13December,3 days afterthe strike started. The partiesmet that day in thehope ofcoming to terms and gettingthe people backto work quickly,but tempers were hot.A spiritof animosity understandably pervaded the meet-ing. There are four separate paragraphs in the complaint,each alleging a separate violation of Section 8(a)(5) ofthe Act,but in reality each referring to no more than aheated expression of resentmentvoiced bythe companyrepresentatives against theUnion'sadamant position, assimultaneouslyshown by whatwas going on at thepicketline.Themeetingbrokeup with heated wordsthrown back and forthfrom each side.The Uniondid not request bargaining again until 3January.By that time the court injunction against masspicketing and violence had been issued on 27 December.On 9 January,after a hearing, the state court judge evenmade an oral finding of criminal contempt against thestrikers because of their continued violence.In the lightof these things happening,it is not surprising that theCompany's responseto the Union's 3 January letter wasthatthe parties were at an"impasse," and that talkingwould be futile.Is an employer obligated to meet re-spectfully with a unionwhich at the verymoment is car-rying on in such fashion?Nevertheless,by letterdated 12 March, the Companyofferedto meetwith theUnion again and to talk thingsover. The Uniondid not answerfor 3weeks, when, on 4April,itproposed meeting a month later on 30April. Atthe same time,itoffered to abandon the strike and returnall the strikersto work. The partiesnever did meet until12 June.By this timethe Union had filedanother charge,on 21 May, sayingthe Companyhad acted illegally infailing to reinstate the strikers,and, of course, the Com-pany was ofthe viewthat it was not obligated to takethem back because of their strike violence.When Kennedy,the District 28 official,and Vergara,the Union's lawyer, appeared at the meeting on 12 June,theywere accompaniedby the eightstrikers.The twocompany representatives said those people could not par-ticipate in the negotiations,saying they were no longeremployeesof the Company. The Unionsaidthey were,and insisted upon their being present during the negotia-tions.Theredeveloped an "impasse,"if I may use thatword, over thatdispute.The argument continued forhours-withrecesses and meetings resumed.At one pointthe union agents said if not as employees the men had aright to remain as no more than observers.In the end,after allthe "verbalfencing. . .the session eventuallybroke upover that issue," in thewords of theGeneralCounsel's brief.What theUnion was demandingof theRespondentthat day was that it indirectly concede the merits of thepending charge-to wit,that the refusal to reinstate thestrikerswas an unfair labor practice.Absent thatconces-sion,itrefused the Respondent's requestfor collectivebargaining.Itnever gave up on its insistencethat thestrikers had aright tobe present.Therewould be no jus-tification in issuing an affirmative bargaining order now.CONCLUSIONS OF LAW1.By failing to pay wage increases calledfor in thecollective-bargaining in effect, andby failing to pay holi-day, birthday,vacation,and pension contributionbenefitson behalf of the employees consistentwithestablishedconditions of employment after expirationof that con-tract, the Respondent has violated Section 8(a)(5) and (1)of the Act.2.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommended Order omitted from publication.]